Citation Nr: 0722214	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-22 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1968 to 
June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects the veteran was granted service 
connection for PTSD in an August 2004 rating decision.  In 
connection with his claim, the veteran underwent VA 
examination in April 2004.  In September 2005, however, the 
veteran submitted a statement from his wife in which she 
states that she feels that the veteran is getting much worse 
as time goes on, and that she is afraid he may lose his job 
in the near future due to his depression and anger.  She also 
mentioned the veteran exhibited panic attacks, a symptom not 
previously reported.  Since this suggests a worsening of the 
veteran's PTSD since the last examination, a new examination 
should be provided.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
that describes how effective dates for 
awards of VA benefits are determined.  

2.  Obtain copies of the records of the 
veteran's VA psychiatric treatment 
dated since June 2005.  

3.  Schedule the veteran for a VA PTSD 
examination.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to ascertain the 
current severity of the veteran's 
service-connected PTSD.  The report of 
examination should contain an account 
of all manifestations of the disability 
found to be present.  The examiner 
should comment on the extent to which 
the service-connected PTSD impairs the 
veteran's occupational and social 
functioning, including whether it is 
considered he is unemployable due to 
PTSD.  The examiner is requested to 
assign a numerical code for the Global 
Assessment of Functioning score, and 
include an explanation of the numerical 
code assigned.  

4.  Then, after ensuring that any 
actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished and the VA examination 
report is complete, the veteran's 
claims should be readjudicated.  If 
such action does not resolve the 
claims, a Supplemental Statement of the 
Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims 
should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

